Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00483-CV

                                     David DREW, Jr.,
                                         Appellant

                                             v.

                           Arlette Dominguez Gallegos BELVER,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-04517
                      Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against the appellant.

       SIGNED August 11, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice